Citation Nr: 9910218	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-17 527 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for a low back strain.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee medial collateral ligament 
repair.  

4.  Entitlement to an initial compensable rating for tinnitus 
from September 1, 1995 to July 1, 1997, and in excess of 10 
percent on and after July 2, 1997.  

5.  Entitlement to an initial compensable rating for right 
ear hearing loss.  

6.  Entitlement to an initial compensable rating for lateral 
epicondylitis of the right elbow (major).  

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 26, 1972 to 
August 31, 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  

In May 1996, the RO granted service connection for residuals 
of a right knee medial collateral ligament repair and 
assigned a 10 percent rating effective from September 1, 
1995.  Service connection was also granted for hearing loss 
in the right ear, tinnitus and for lateral epicondylitis of 
the right elbow with noncompensable evaluations for each 
effective September 1, 1995.  The RO denied entitlement to 
service connection for hearing loss in the left ear and for 
low back strain.  The veteran perfected appeals of the 
ratings assigned for all the service-connected disabilities 
and also for the denials of service connection for left ear 
hearing loss and for low back strain.  

In May 1998, the RO granted an increased (compensable) 
evaluation of 10 percent for tinnitus effective from July 2, 
1997.  

The issue of entitlement to an initial compensable rating for 
lateral epicondylitis of the right elbow is addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for left 
ear hearing loss and for low back strain are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  

2.  Residuals of a right knee medial collateral ligament 
repair have been manifested by well healed scars, limited 
motion and mild to moderate degenerative changes which 
equates to no more than slight impairment.  

3.  Tinnitus was reported as occasional or periodic from 
September 1, 1995 to June 26, 1997; and as constant on June 
27, 1997.

4.  VA audiology examinations have shown that the veteran has 
Level I hearing loss in the right ear, and the nonservice-
connected left ear is not totally deaf.

5.  Residuals of a right knee medial collateral ligament 
repair, tinnitus or right ear hearing loss have not rendered 
the veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for left 
ear hearing loss and for low back strain are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right knee medial collateral 
ligament repair have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5257, 5260, 5261, 
7803, 7804, 7805 (1998).

3.  The criteria for an initial compensable evaluation for 
tinnitus from September 1, 1995 to June 26, 1997, have not 
been met; and for a 10 percent evaluation effective on and 
after June 27, 1997 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.87a, 
Diagnostic Code 6260 (1998).

4.  The criteria for an initial compensable evaluation for 
defective hearing in the right ear have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.85, 4.87a, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that the veteran 
injured his right knee in a water skiing accident in July 
1973.  The impression was partial tear of the medial 
collateral ligament.  A medical examination dated in November 
1973 included the notation that he had a medial collateral 
ligament tear of the right knee in July 1973.  At the time of 
the examination, the injury was well healed and asymptomatic.  
The knee was operated on to repair the tear.  A right medial 
meniscectomy was conducted in January 1974.  

The veteran sought treatment for and was assessed with low 
back pain in March 1981.  Lumbosacral strain was also 
assessed in March 1981.  X-rays of the lumbosacral spine 
dated in March 1981 resulted in an impression of moderate 
left lumbar scoliosis centering at L3.  In September 1982, 
the veteran was put on temporary physical profile for low 
back pain and pulled muscles.  Lumbar muscle spasm was also 
assessed in September 1982.  An assessment included in an 
October 1982 treatment record was that the low back pain was 
resolved.  In April 1986, he underwent an advancement of the 
right medial collateral ligament and application of long leg 
cast as a result of chronic instability of the right knee.  
He was put on a non-flying status for 37 days beginning in 
March 1994 because of a C-5 strain.  

A separate treatment record dated in March 1994 included a 
diagnosis of acute lumbosacral strain.  The veteran reported 
a history of intermittent low back pain at that time.  A 
lumbosacral strain was again noted in April 1994.  

There was no evidence of record of left ear hearing loss for 
VA purposes included in the service medical records.  

The report of an April 1996 VA general medical examination 
has been associated with the claims file.  Physical 
examination revealed a healed incisional scar over the medial 
aspect of the right knee.  A mild soft tissue defect was 
present over the medial superior portion of the knee.  Point 
tenderness was present to palpation over the femoral condyle.  
This was described as quite tender to palpation.  The medial 
joint line was mildly tender to palpation.  No effusion or 
deformity was present.  No pain was present on range of 
motion testing of the knee.  The knee was stable and 
nontender on drawer, collateral ligament and McMurray's 
testing.  X-rays of the right knee revealed mild narrowing 
with marginal lipping of the medial compartment of the knee 
joint.  No other bone or joint abnormality was visualized.  
The veteran reported constant pain medially in the knee.  He 
also indicated that the knee felt wobbly and would give way 
at certain times.  He no longer participated in sports due to 
his knee.  He could walk half a mile comfortably.  He had 
difficulty raising from a squat if in that position for an 
extended period of time.  The veteran stated he had hearing 
loss and occasional tinnitus which he noticed when in a quiet 
room.  

Physical examination of the back revealed it to be nontender 
to percussion.  No swelling, atrophy, tenderness or 
limitation in range of motion was present.  Straight leg 
raising was negative.  The pertinent diagnosis was status 
post repair of the right knee medial collateral ligament with 
residual pain and occasional instability.  

A VA audiological examination was conducted in April 1996.  
The veteran complained of experiencing a gradual decrease in 
his hearing and occasional tinnitus.  The tinnitus was 
bilateral, longstanding and periodic or occasional.  

The veteran's left ear was better than his right ear.  He had 
not had any medical problems with his ears as an adult.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
30
25
LEFT
5
5
0
10
5

There was an average loss of 25 decibels in the right ear and 
of 5 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 98 percent in the left ear.  The summary from the 
audiology testing was normal hearing for left ear and 
borderline to normal hearing for the right ear with a 20 
decibel air-bone gap.  

On VA audiological evaluation on June 27, 1997 , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
15
LEFT
10
15
15
10
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Average pure tone loss for the right ear was 19 decibels and 
average pure tone loss for the left ear was 11 decibels.  The 
veteran reported that he experienced constant, bilateral 
tinnitus.  His left ear was his better ear.  

The most recent VA examination of the veteran was conducted 
on July 2, 1997.  He complained of constant ringing in his 
ears and pain in the left ear.  He had pain in his right 
knee.  The pain was increased in the knee after standing for 
more than four hours.  The knee was wobbly and the veteran 
avoided running.  



Stairs also exacerbated the knee pain.  It was difficult to 
lift anything heavy and then squat.  He experienced flare-ups 
in the knee which consisted of pain, swelling, and stiffness.  
Flare-ups occurred without specific reason and at least once 
per week.  

The veteran reported that he has had intermittent low back 
pain at least once or twice per month beginning approximately 
one year prior to the examination.  Before that he had low 
back pain once or twice per year.  Coughing or sneezing would 
cause flare-ups of back pain.  X-rays of the lumbar spine 
revealed minimal degenerative changes. 

Physical examination of the right knee revealed well healed 
post surgery scars which were nontender, not ulcerated or 
depressed and not attached.  The range of motion of the right 
knee was 0-130 degrees extension to flexion with some 
grinding palpable along the medial joint line.  The veteran 
complained of pain on active motion.  The ligaments were 
stable.  Anterior drawer sign was negative and strength was 
normal.  The veteran was requested to walk and perform 
repeated squats.  

The range of motion of the right knee remained 0-130 degrees 
extension to flexion.  X-rays of the right knee revealed 
post-surgical changes and mild to moderate degenerative 
changes.  The examiner noted that no additional loss of 
motion was present due to pain with use.  No additional loss 
of motion was present because of weakened movement, flare-ups 
or incoordination in the right knee.  

The pertinent diagnoses were lumbosacral spine strain with 
limited motion and degenerative changes and right knee with 
history of injury, status post arthroscopic surgery with 
residuals of well healed scars, limited motion and post 
surgical mild to moderate degenerative changes.  


I.  Entitlement to service connection for 
left ear hearing loss and low back 
strain.

Criteria

The threshold question that must be resolved with regard to 
the claims of entitlement to service connection for left ear 
hearing loss and a low back strain is whether the veteran has 
presented evidence of well-grounded claims.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).


Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Certain chronic diseases, including arthritis, the law 
provides a presumption of service connection if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309(a) (1998).  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

Hearing status will be considered a disability for the 
purposes of service connection when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in Hensley v. Brown, 
5 Vet. App. 155 (1995), indicated that § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claims are well grounded; that is, that his 
claims are plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.

Left hearing loss

The Board finds the veteran's claim of entitlement to service 
connection for left ear hearing loss to be not well-grounded.  
Review of the service medical records discloses that numerous 
audiological evaluations were conducted during active duty.  
However, none of the in-service audiological examinations 
reflected hearing loss per se for VA compensation purposes in 
accordance with the criteria under 38 C.F.R. § 3.385.  

No post-service evidence has been associated with the claims 
file demonstrating that the veteran currently has left 
hearing loss for VA purposes which was the result of active 
duty.  The VA audiological examinations conducted in April 
1996 and July 1997 failed to demonstrate that the veteran had 
left ear auditory thresholds in any of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hertz of 40 decibels or 
greater; or that auditory thresholds for at least three of 
these frequencies were 26 decibels or greater; or that speech 
recognition scores using the Maryland CNC Test were less than 
94 percent.  

The Board finds there is no evidence of record demonstrating 
current left ear hearing loss for VA purposes which has been 
linked to active duty.  





The veteran's claim that he has left ear hearing loss 
secondary to noise exposure in service is predicated upon his 
own unsubstantiated opinion.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Grivois, the 
veteran's lay opinion is an insufficient basis to find this 
claim well grounded. Espiritu, King.  Accordingly, as a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claim for service 
connection for left ear hearing loss must be denied as not 
well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
left ear hearing loss.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for left ear hearing loss, the doctrine of 
reasonable doubt has no application.





Low back strain

The Board finds the claim of entitlement to service 
connection for low back strain to be not well-grounded.  The 
veteran was infrequently treated in-service for lumbosacral 
strain and low back pain.  No back disorder was found at the 
time of the April 1996 VA examination.  This examination was 
conducted within one year of the veteran's discharge which 
occurred in August 1995.  

The Board further notes there is no evidence of record 
demonstrating that degenerative changes of the lumbosacral 
spine were present to a compensable degree within one year of 
the veteran's discharge.  No back disability was found at the 
time of the April 1996 VA examination.  The first X-ray 
evidence revealing the presence of degenerative changes in 
the veteran's back was dated almost two years after the 
veteran's discharge from active duty.  Lumbosacral strain 
with limited motion and degenerative changes was diagnosed at 
the time of the July 1997 VA examination.  However, this 
disorder was not linked to any incident of active duty.  

As there is no competent evidence of record showing the 
veteran has low back strain linked to service, the claim of 
entitlement to service connection for low back strain must be 
denied as not well-grounded.  

The veteran's claim that he has low back strain due to active 
duty is predicated upon his own unsubstantiated opinion.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for low 
back strain must be denied as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
low back strain.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for a low back strain, the doctrine of 
reasonable doubt has no application.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, in the absence of well 
grounded claims for service connection for low back strain 
and left ear hearing loss, VA has no duty to assist the 
appellant in developing his case with regard to these two 
issues.


II.  Entitlement to an initial evaluation 
in excess of 10 percent for residuals of 
a right knee medial collateral ligament 
repair; an initial compensable evaluation 
for tinnitus from September 1, 1995 to 
July 1, 1997, and in excess of 10 percent 
on and after July 2, 1997; and an initial 
compensable evaluation for right ear 
hearing loss.

Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  


The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).


The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995);  
38 C.F.R. §§ 4.40, 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to as least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (1998).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (1998).

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

The normal range of motion for a knee from flexion to 
extension is 0 to 140 degrees.  38 C.F.R. § 4.70, Plate II 
(1998).

Diagnostic Code 5257 provides the rating criteria for 
evaluation of impairment of the knee.  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
evaluation requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (1998).

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of either 
leg to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  Flexion must be limited to 15 degrees for a 30 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5260 
(1998).  

Limitation of extension of a leg to 5 degrees warrants a 
noncompensable evaluation.  Limitation of extension of either 
leg to 10 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  Extension must be limited to 20 degrees for a 30 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5261 
(1998). 

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. Part 4, Diagnostic Code 7803 (1998).  

A 10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Diagnostic Code 7804 (1998).  

Other scars will be rated on limitation of function of the 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(1998).

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  

To evaluate the degree of disability resulting from defective 
hearing which is service-connected, the rating schedule 
establishes, based on the average pure tone threshold levels 
and the results of the controlled speech discrimination 
tests, 11 auditory acuity levels from numeric designations I 
(for an essentially normal acuity level) to level XI (for 
profound deafness).  

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97 (O.G.C. Prec. 32-97).  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at Level X or XI.  Consequently, 
the other, non-service-connected ear is assigned a Level I 
auditory acuity level.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warrants a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


General Analysis

Upon review of the record, the Board concludes that the 
veteran's claims for increased evaluations for residuals of a 
right knee medial collateral ligament repair, tinnitus and 
right ear hearing loss are well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed.

Disability evaluations are administered under the Schedule 
for Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and is designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id.

In evaluating the severity of particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).

Analysis
Right knee medial collateral ligament 
repair

Initially, the Board notes that this case involves an appeal 
as to the initial rating of the veteran's right knee 
disability, rather than an increased rating claim where 
entitlement to compensation had been previously established.  
Fenderson v. West, No. 96-947, slip op. at 8 (U.S. Vet. 
App. Jan. 20, 1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In the case at hand, the Board finds that a staged 
rating is not appropriate.

The veteran's residuals of a right knee medial collateral 
ligament repair are currently evaluated as 10 percent 
disabling under Diagnostic Code 5257.  The Board finds an 
initial rating in excess of 10 percent is not warranted based 
on the rating criteria of Diagnostic Code 5257.  At the time 
of the most recent VA examination, physical examination 
revealed that the anterior drawer sign was negative and the 
ligaments were stable.  Recurrent subluxation or lateral 
instability has not been demonstrated.  

In a recent pertinent opinion, the VA General Counsel held 
that where, as here, the medical evidence shows that the 
veteran has arthritis of the knee and where the diagnostic 
code applicable to his disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion may be assigned if there is additional disability due 
to limitation of motion.  See VAOPGCPREC 23-97 (O.G.C. Prec. 
23-97).  Specifically, the General Counsel stated that 
"[w]hen a knee disorder is already rated under DC 5257, the 
veteran must also have limitation of motion under DC 5260 or 
DC 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of the codes, there is no 
additional disability for which a rating may be assigned." 
Id. at 3.

The Board finds an increased rating is not warranted under 
the rating criteria promulgated under Diagnostic Code 5261 or 
5262.  The Board notes that at the time of the most recent VA 
examination conducted in May 1998, the range of motion of the 
right knee was determined to be 0 to 130 degrees.  These 
findings are insufficient to warrant a compensable evaluation 
under diagnostic codes 5260 or 5261. 

An increased rating is not warranted upon application of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The examiner who conducted 
the July 1997 VA examination found that the veteran did not 
experience any additional loss of motion due to pain on use 
of his right knee.  No additional loss of motion was present 
as a result of weakened movement or incoordination or during 
flare-ups.  


An increased rating is not warranted based upon the rating 
criteria contained in Diagnostic Codes 7803, 7804 or 7805.  
There is no evidence of record demonstrating that the 
residuals from the repair of the medial collateral ligament 
of the right knee resulted in scars which were poorly 
nourished with repeated ulceration or superficial scars which 
were tender and painful on objective demonstration or scars 
which resulted in any limitation of function of the right 
knee.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected residuals of a right knee medial collateral 
ligament repair.  38 C.F.R. § 4.7.

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the residuals of a right knee medial collateral 
ligament repair have not required frequent periods of 
hospitalization, and there is no evidence that it has it 
resulted in marked interference in employment as to render 
impracticable the application of regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  Since the preponderance of the 
evidence is against his claim, the benefit of the doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(a).

Tinnitus

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's disability.  With 
respect to tinnitus, the RO, prior to the Fenderson case, in 
effect assigned staged ratings in view of the noncompensable 
and subsequent 10 percent ratings for tinnitus.  The Board 
finds that the evidentiary record does support continuation 
of the staged ratings; however, an earlier effective date for 
the 10 percent rating is warranted.


In this regard, the Board finds that the veteran initially 
disclosed that tinnitus was constant when he was 
audiologically examined by VA on June 27, 1997.  Therefore, 
the effective date for the 10 percent evaluation is June 27, 
1997.  Prior to that date, the veteran had reported on prior 
VA examination that his tinnitus was only occasional or 
periodic.  Such description did not satisfy the governing 
criteria requiring that tinnitus be persistent.  Accordingly, 
an initial compensation evaluation for tinnitus from 
September 1, 1995 to June 26, 1997 is not supported by the 
evidentiary record.

As to a grant of an evaluation in excess of 10 percent for 
tinnitus on and after June 27, 1997, the Board notes that no 
higher evaluation is assignable for tinnitus under this 
diagnostic code.  The 10 percent evaluation adequately 
compensates the veteran for his tinnitus symptomatology.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the claimant's 
tinnitus.  38 C.F.R. § 4.7.  Tinnitus has not rendered the 
veteran's disability picture unusual or exceptional in 
nature.  It has not markedly interfered with employment.  
Tinnitus has not required frequent hospitalizations as to 
render impractical the application of regular schedular 
standards, thereby precluding a grant of entitlement to an 
increased evaluation on an extraschedular basis.  38 C.F.R. § 
3.321(b)(1).

Right ear hearing loss

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's disability, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson.  
The Board finds that staged ratings for the veteran's right 
ear hearing loss are not appropriate.

The Board observes that the appellant is service-connected 
for a right ear hearing loss.  The Board further observes 
that the veteran is not totally deaf in the nonservice-
connected left ear.


When the most recent test scores for the right ear (average 
pure tone loss of 19 decibels and 96% speech discrimination) 
are entered into Table VI of § 4.87, the result is a numeric 
designation of I.  Applying the numeric designations of I for 
the right ear and I for the left ear (based on the above 
discussions regarding service-connected unilateral hearing 
loss) to Table VII of § 4.87, the percentage evaluation is 
non-compensably disabling, under Diagnostic Code 6100.  On 
the basis of the evidence of record, the preponderance of the 
evidence is against the claim for an initial compensable 
evaluation for right ear hearing loss.  

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss in the right ear, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a compensable rating.  The Board has no 
discretion in this regard and must predicate its 
determination on the basis of the latest audiology studies on 
record.

Right ear hearing loss has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding a grant of 
entitlement to an increased (compensable) evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected right ear hearing loss.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
a compensable evaluation for right ear hearing loss with 
application of all pertinent governing criteria.  


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for left ear hearing loss 
and for low back strain, the appeals are denied.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right knee medial collateral ligament repair 
is denied.  

Entitlement to an initial compensable rating for tinnitus 
from September 1, 1995 to June 26, 1997 is denied; 
entitlement to a 10 percent rating but no greater effective 
on and after June 27, 1997 is granted, subject to the 
governing criteria applicable to the payment of monetary 
awards.  

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's lateral epicondylitis of the right elbow is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 5020.  Diagnostic Code 5020 provides the 
rating criteria for evaluation of synovitis.  Synovitis is to 
be rated based on limitation of motion of the affected parts, 
as degenerative arthritis.  38 C.F.R. § 5020.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. 4.71a, Diagnostic Code 5003 (1997).

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

38 C.F.R. § 4.45 provides:


	As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:

	(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).

	(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).

	(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.

	(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.


Review of the most recent examination of the veteran's right 
elbow conducted in July 1997 indicates that no analysis was 
made of any functional loss due to pain and weakness.  The 
examiner did include a range of motion study for the elbow 
but did not indicate what range of motion, if any, was 
accomplished without pain.  The Board notes that the veteran 
has reported that he experienced flare-ups of pain in his 
right elbow upon use. 

In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA examination would be 
of assistance to the Board in clarifying the nature of the 
appellant's service connected disability and would be 
instructive with regard to the appropriate disposition of the 
issue submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to a compensable evaluation for lateral 
epicondylitis of the right elbow pending a remand of the case 
to the RO for further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
since discharge from active duty.  After 
any necessary authorization for release 
of medical information is secured from 
the veteran, the RO should attempt to 
obtain legible copies of the veteran's 
complete treatment reports from all 
sources identified by the veteran whose 
records have not been previously secured.  
Regardless of the response from the 
veteran, the RO should obtain any 
current, outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist in order to 
determine the nature and extent of 
severity of the lateral epicondylitis of 
the right elbow.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the appellant's service 
connected lateral epicondylitis of the 
right elbow in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a) Does the service connected right 
elbow disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service connected right 
elbow disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner 
should so indicate.






(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
right elbow disability, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected right elbow 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disability, and if such overlap exists, 
the degree to which the nonservice 
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected right elbow disability.  If the 
functional impairment created by the 
nonservice connected problem(s) can not 
be dissociated, the examiner should so 
indicate.  Any opinions expressed by the 
examiner should be accompanied by a 
complete rationale.



3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
lateral epicondylitis of the right elbow.  
Consideration should be accorded to 
whether 38 C.F.R. §§ 4.40, 4.45 apply, 
and if so, whether they provide a basis 
for any change in the award of 
compensation benefits.  The RO should 
also apply Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1990).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

